UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6241


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM A. WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:08-cr-00054-EKD-1; 7:18-cv-81321-
EKD-JCH)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. White, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William A. White appeals from the portion of the district court’s order construing

his Fed. R. Civ. P. 60(b) motion for relief from judgment as an unauthorized, successive

28 U.S.C. § 2255 (2018) motion and dismissing it for lack of jurisdiction. * Our review of

the record confirms that the district court properly construed White’s Rule 60(b) motion as

a successive § 2255 motion over which it lacked jurisdiction because he failed to obtain

prefiling authorization from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2018);

McRae, 793 F.3d at 397-400. Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
         A certificate of appealability is not required to appeal the district court’s
jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                            2